UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-7914 (Exact Name of Registrant as Specified in its Charter) Delaware (State of Incorporation or Organization) 84-0592823 (I.R.S. Employer Identification No.) 633 17th Street, Suite 2320, Denver, Colorado (Address of principal executive office) 80202-3619 (Zip Code) (303)296-3076 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for the past 90days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Check whether the issuer is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Noþ Shares of common stock outstanding on August 12, 2013: 1,732,250 EARTHSTONE ENERGY, INC. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item1. Financial Statements Condensed Consolidated Balance Sheets: June 30, 2013 (Unaudited) and March31, 2013 5 Condensed Consolidated Statements of Operations: Three Months Ended June 30, 2013 and 2012 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows: Three Months Ended June 30, 2013 and 2012 (Unaudited) 8 Notes to Unaudited Condensed Consolidated Financial Statements: June 30, 2013 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 19 PART II. OTHER INFORMATION Item1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Mine Safety Disclosures 20 Item5. Other Information 20 Item6. Exhibits 21 Signatures 22 2 FORWARD-LOOKING STATEMENTS This Current Report on Form10-Q, including information incorporated herein by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.These statements are subject to risks and uncertainties and are based on the beliefs, assumptions and information currently available to management.The use of any statements containing the words "anticipate," "intend," "believe," "estimate," "project," "expect," "predict," "plan," "should," "likely," "may," "will," "continue" or similar expressions are intended to identify such statements.All statements other than statements of historical facts that address activities that we anticipate will or may occur in the future are forward-looking statements.All forward-looking statements should be evaluated with the understanding of their inherent uncertainty.Forward-looking statements relate to, among other things: ● our strategies, either existing or anticipated; ● our future financial position, including anticipated liquidity; ● our ability to satisfy obligations from cash generated from operations; ● amounts and nature of future capital expenditures, including future share repurchases; ● acquisitions and other business opportunities; ● operating costs and other expenses, including asset retirement obligation expenses; ● wells expected to be drilled, other anticipated exploration efforts and associated expenses; ● estimates of proved oil and natural gas reserves, deferred tax assets, and depletion rates; ● our ability to meet additional acreage, seismic and/or drilling cost requirements; ● other estimates and assumptions we use in our accounting policies. Factors that could cause actual results to differ materially from our expectations include, among others, such things as: ● loss of senior management or technical personnel; ● oil and natural gas prices and production costs; ● our ability to replace oil and natural gas reserves, including changes in reserve estimates resulting from expected oil and gas prices, production rates, tax rates and production costs; ● our ability to remain in compliance with the financial covenants related to our Credit Facility may be affected by events beyond our control, including market prices for our oil and gas.Any future inability to comply with these covenants, unless waived by the Bank, could adversely affect our liquidity by rendering us unable to borrow further under the Credit Facility. ● exploitation, development, production and exploration results, including mechanical failure; ● the estimated costs of asset retirement obligations, including whether or not those retirement costs, in whole or in part, are ever actually incurred in the future; ● the potential unavailability of drilling rigs and other field equipment and services; ● the existence of unanticipated liabilities relating to existing properties or those acquired in the future, including environmental liabilities; ● factors affecting the nature and timing of our capital expenditures, including the availability of service contractors and equipment; ● the willingness and ability of third parties to honor their contractual commitments; ● permitting issues; ● the nature, extent and duration of workovers; ● the impact and costs related to compliance with or changes in laws governing our operations; ● acquisitions and other business opportunities (or the lack thereof) that may be pursued by us; ● competition for properties and the effect of such competition on the price of those properties; ● economic, market or business conditions, including any change in interest rates or inflation; ● the lack of available capital and financing; ● risk factors consistent with comparable companies within our industry, especially companieswith similar market capitalization and/or employee census; and ● weather and other factors, many of which are beyond our control. 3 Furthermore, forward-looking statements are made based on our current assessment available at the time. Subsequently obtained information concerning the merits of any property, as well as changes in estimated exploration and development costs and ownership interest, may result in revisions to our expectations and intentions and, thus, we may alter our plans regarding any exploration and development activities. Although we believe that the expectations reflected in such forward-looking statements are reasonable, those expectations may prove to be incorrect.As with comparable companies within our industry, there are numerous factors that could cause actual results to differ materially from our expectations.All forward-looking statements speak only as of the date made.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements.Except as required by law, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which it is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. 4 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Earthstone Energy, Inc. Condensed Consolidated Balance Sheets Page 1 of 2 June 30, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest and other receivables net of allowance of ($38,000) at June 30, 2013 and March 31, 2013 Other current assets Total current assets Oil and gas properties, full cost method: Proved properties Unproved properties Accumulated depletion and impairment ) ) Net oil and gas properties Support equipment and other non-current assets net of accumulated depreciation of ($442,000) and ($416,000), respectively Total non-current assets Total assets $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 Earthstone Energy, Inc. Condensed Consolidated Balance Sheets Page 2 of 2 June 30, March 31, (Unaudited) LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term liabilities: Long-term debt Deferred tax liability Asset retirement obligation, less current portion Total long-term liabilities Total liabilities Shareholders’ equity: Preferred shares, $0.001 par value, 600,000 authorized - - and none issued or outstanding Common shares, $0.001 par value, 6,400,000 shares authorized and 1,814,000 and 1,802,000 shares issued, respectively Additional paid-in capital Treasury stock, at cost, 82,000 shares ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 6 Earthstone Energy, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Revenues: Oil and gas sales $ $ Well service and water-disposal revenue Total revenues Expenses: Oil and gas production Production tax Well service and water-disposal Depletion and depreciation Accretion of asset retirement obligation General and administrative Total expenses Income from operations Other income (expense): Interest and other income Interest and other expenses ) - Total other income (expense) ) Income before income tax Current income tax expense Deferred income tax expense (benefit) ) Total income tax expense Net income $ $ Per share amounts: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 7 Earthstone Energy, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion and depreciation Deferred income tax expense ) Accretion of asset retirement obligation Share-based compensation Amortization of deferred financing costs - Change in: Accounts receivable, net Other current assets ) Accounts payable, accrued and other liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Oil and gas properties ) ) Purchases of support equipment and other non-current assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on long-term debt - Deferred financing fees ) - Net cash provided by financing activities - Cash and cash equivalents: Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $
